Citation Nr: 0125894	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  94-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected residuals of a 
fractured tailbone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972 with a tour of duty in the Republic of Vietnam. 

The current appeal arose from a January 1994 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied service 
connection for a chronic low back disorder.

The veteran and his spouse presented oral testimony before a 
Hearing Officer at the RO in August 1994, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board of Veterans' 
Appeals (Board) in February 2001, at which time it was 
remanded for additional development.

The RO affirmed the denial of entitlement to service 
connection for low back strain with bulging lumbar disc in 
May 2001.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  A chronic low back disorder was not present during 
service or for many years thereafter.

3.  A low back disorder is not causally related to the 
service-connected residuals of a fractured tailbone.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service, nor is one proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(A) (2001); Allen v. Brown; 7 Vet. App. 439 
(1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that upon examination in August 
1969 for entrance into military service, the veteran reported 
a history of back trouble.  In that examination report, the 
examining physician acknowledged the veteran's claim of a 
painful back.  

In October 1969 the veteran sought in-service treatment for 
low back pain.  He was treated with liniment and heat; no 
diagnosis was rendered.  In September 1970 he was injured 
when he fell in a hole backwards while unloading a two and 
one half-ton truck.  He was diagnosed with a fractured 
coccyx, hematoma secondary to the fractured coccyx and 
pilonidal cyst.  In the January 1972 Report of Medical 
History, for purpose of discharge, the veteran reported that 
he had back trouble.  There was no diagnosis rendered that 
confirmed his claim of back trouble.

Post-service outpatient treatment reports by Dr. WAB, the 
veteran's private physician, showed that in May 1988, the 
veteran was seen for an evaluation of his low back.  He had 
injured his back at work on May 11, 1988 while unloading some 
generators that weighed eighty pounds.  It was noted that he 
had had some previous problems with his low back many years 
prior, and had seen a chiropractor for treatment.  He was 
diagnosed with lumbosacral strain.

The claims file contains an April 1989 interoffice 
communication from a disability adjudicator regarding a claim 
filed by the veteran.  It noted that the veteran filed a 
claim for a low back injury that occurred in May 1988.  In 
May 1988 he was a truck driver for SW Company.  He was 
unloading freight, and when he had gotten back into the 
truck, pain started in his low back.  

In a July 1989 letter to the Department of Labor and 
Industries (L&I) the veteran's private physician, Dr. WJA, 
noted that the veteran was seen in his office in June 1989.  
The veteran related to him that prior to May 1988 he never 
had low back pain or injury except eight years ago when he 
had worked for SW Company and had an industrial injury that 
he reported as pain of the entire area of his lower back. 

In January 1993 the veteran's chiropractor, in a written 
opinion, noted that he had treated the veteran since 1983 for 
spinal related problems and that his spinal problems dated 
back to 1981.  He had been engaged in a heavy labor-type 
occupation, which had caused several work-related injuries.  
The chiropractor opined that given the veteran's history, he 
would not be able to continue in his current line of work.  

In March 1993 the veteran filed a claim of entitlement to 
service connection for back pain which he alleged began after 
discharge due to a spinal injury he sustained during service.  

A magnetic resonance imaging (MRI) taken in May 1993 showed 
mild central canal narrowing and disc bulging in the low back 
region.  A VA general medical examination was conducted in 
July 1993.  The veteran reported that in the previous ten 
years, he had developed low back pain which had the character 
of spasm in the low back area.  He had been seen by a 
chiropractor twice weekly for the past ten years.  He was 
diagnosed, in pertinent part, with chronic low back pain and 
negative neurologic evaluation. 

In April 1994 the veteran reported a work-related lower back 
injury to his employer.  He had injured his lower back when 
he opened a roll-up door in one of the units.

At his personal hearing in August 1994 the veteran testified 
that he was hospitalized while in service when he had fallen 
about eight to twelve feet from a truck into a drainage 
ditch.  Hearing Transcript (Tr.), p. 2.  He was told that he 
had a broken tailbone and that his back had drained.  No x-
rays were taken.  Tr., p. 6.  He first sought treatment for 
his back post service in 1981.  Tr., p. 9.  He had noticed 
problems with his back in 1980 or 1978.  Tr., p. 11.  Since 
service, his back pain had gotten worse.  Tr., p. 15.  He 
stated that Dr. SFR had made a connection between his 
fractured tailbone and his low back disorder.  Tr., pp. 16-
17.  After discharge from the service, he secured employment 
as a truck driver and continued to drive trucks.  Tr., p 24.  
His job as a truck driver also entailed loading and unloading 
the truck.  

In the immediate years following service, he did not miss any 
time from work because of problems with not being able to 
lift.  He had missed a few days of work due to his back, but 
it was "nothing drastic."  Tr., pp. 25-26.  He had filed a 
claim with the State L&I due to his back disorder.  In 1975 
L&I determined that his claim of a back injury was work 
related.  Tr., p. 28.  He worked as a janitor in 1972.  He 
had not sought medical treatment for his back at anytime 
prior to working for SW Company, as a truck driver in 1975.  
Tr., pp. 30-31.

The veteran's wife testified that the veteran first saw the 
chiropractor, Dr. SFR, in 1981, but that he had gone to a day 
chiropractor clinic prior to that in 1979.  Tr., 
p. 10.  She stated that she was the first person to suggest 
the connection between the accident in service and the low 
back condition.  She had read the MRI and used medical books 
and dictionaries and concluded that the veteran's back 
disorder was related to the severe fall in service.  Tr., p. 
21.  He complained of back pain in 1975 when he had worked 
for SW Company.  Tr., p. 32.  

X-rays taken in October 1994 revealed essentially negative 
study of the lumbosacral spine.  In November 1994 he 
underwent a VA orthopedic examination.  He was diagnosed, in 
pertinent part, with reported fracture of the sacrum and 
hematoma.  

The examiner commented that the veteran's record and clinical 
history indicated that he had had a life-time of heavy work 
and more than one worker's compensation claim referable to 
back injuries.  The degenerative disc disease [shown at L5-
S1] may be partly related to his fall, while in service and 
also related to his industrial injuries and passage of time.

In a letter from Dr. PER to L&I dated in December 1994, 
regarding occupational injuries sustained by the veteran in 
December 1992, Dr. PER noted that the veteran had been his 
patient for some time with complaints of back pain.  He had 
primarily seen him for low back disease in the lumbosacral 
area.  

A VA compensation examination was conducted in April 1995.  
The veteran was diagnosed with fracture of the distal sacrum, 
pilonidal cyst of the sacrum and coccyx, status postoperative 
surgical drainage and probable old mild compression fracture 
of the T-11 vertebra.  The examiner was requested to render 
an opinion on the etiological relationship between in-service 
coccyx fracture, pilonidal cyst and the current claimed 
manifest lumbar spine problems.  He opined that the veteran 
had had a fracture of his coccyx and subsequent infection 
that required drainage of a pilonidal cyst.  

He noted that there was evidence that the veteran had back 
trouble prior to entry into active military service and 
additional injuries covered under L&I.  He noted further that 
a review of the complete files from L&I were necessary to 
ascertain the nature and severity of the nonservice injuries 
to the veteran's back before an effort could be made to 
assign a degree of responsibility as pertinent to his claimed 
low back disorder with consideration of both the service-
connected injury and the L&I injuries.  X-rays taken in April 
1995 showed continued normal lumbar spine and a negative 
sacrum and coccyx.

In an October 1995 medical opinion by Dr. JSH, he noted, 
among other things, that the veteran had complained of 
intermittent pain in his low back.  He dated his back 
difficulties to 1970 when he was in Vietnam and accidentally 
fell into a drainage ditch.  


He had pain in his low back and was in a field hospital for a 
few days and was then medivaced to Japan where he spent 
approximately a month and a half to two months in the 
hospital.  He had flare-ups of back pain frequently.  He 
worked as a truck driver, which entailed unloading freight as 
part of his duties.  He had filed several claims with L&I 
over the years for back pain.  Dr. JSH concluded that the 
veteran had low back pain likely secondary to the diffuse but 
modest disc degeneration and that such back pain had its 
onset while on his Vietnam tour of duty.

A bone scan of the lumbar spine was conducted at Holy Family 
Hospital in July 1996.  The diagnostic impression, in 
pertinent part, was focal uptake at the L1-2 and L4-5 levels 
consistent with degenerative change.

In October 1998 the veteran underwent a VA examination for 
the spine.  The purpose of the examination was to provide a 
medical opinion of the relationship between the veteran's in-
service coccyx fracture and current lumbar disorder.  The 
veteran reported that he had problems when he sat and his 
lower back had been swollen.  

In his assessment, the examiner noted that there was no 
documented evidence that the veteran had a coccyx fracture.  
It is more likely that he had a pilonidal cyst, which was 
exacerbated by his fall and subsequently, infected an 
adjacent subcutaneous hematoma caused by the fall.  It is 
most likely that the veteran's current low back disorder is 
secondary to a slip and fall which occurred in December 1992 
and lifting a roll-up door in April 1993.  

The examiner further noted that after the veteran's 
discharge, he did not seek attention for his lumbar spine 
until after the December 1992 and April 1993 injuries.  He 
did however seek chiropractic care for nine years for his 
neck in the period of 1979 through 1988.  

Moreover, it was unlikely that, even if the veteran had a 
coccyx fracture, that his current complaints would be related 
to it as a period in excess of ten years passed before he 
sought any medical attention for his lumbar spine, and the 
temporal relationship was more closely related to an injury 
suffered when he slipped on ice in December 1992, and while 
lifting a roll-up door in April 1993.  It was also noted that 
the physical examination was not consistent with his 
complaints and was not consistent with any significant, 
disabling injury.

VA Medical Center (MC) outpatient treatment records dated in 
May 2000 show occasional treatment for back complaints to 
include refill of medications.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001).

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Furthermore, by virtue of the initial rating 
decision, Statement of the Case (SOC), and the Supplemental 
SOCs (SSOCs) issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  He also was provided with the laws and regulations 
pertaining to service connection.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Service medical records have been obtained.  In 
addition, the veteran was afforded VA examinations in June 
1993, November 1994, April 1995 and October 1998, and he and 
his spouse proffered testimony before a hearing officer at 
the RO in August 1994.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  38 U.S.C.A. § 5103A(b) (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the appellant as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

As the Board noted earlier, the Court has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.

The threshold question that must be answered in this 
instance, is whether the evidence establishes that the 
veteran's current claimed low back disorder was incurred 
coincident with service or developed as secondary to his 
service-connected residuals of a fractured tailbone 
disability.  The Board must respond in the negative on both 
bases.

Considering the claim on a direct basis, the Board finds that 
a chronic low back disorder did not have its origin during 
active military service nor was a low back disorder 
aggravated by military service.  During service the veteran 
reported a history of back trouble and was treated for low 
back pain, but there was no diagnosis of a chronic low back 
disorder rendered and pain per se is not a chronic acquired 
disability upon which to predicate a grant of entitlement to 
service connection.  See Benitez v. West, 13 Vet. App. 282 
(1999).  

Moreover, at the time of his discharge from service, despite 
his repeated report of a history of back trouble, there was 
no diagnosis of a chronic low back disorder rendered.  
Consequently, the record is devoid of any medical diagnosis 
of a chronic low back disorder while in service.  Neither is 
there any competent post service medical evidence that 
relates the current claimed low back disorder to the 
veteran's period of active duty service.  See Hickson, supra.  
Therefore, service connection for a low back disorder must be 
denied.

The Board notes that in October 1995 Dr. JSH rendered a 
medical opinion that the veteran had low back pain likely 
secondary to the diffuse but modest disc degeneration and 
that such back pain had its onset while he was on his Vietnam 
tour of duty.  The Board finds that this diagnosis is not 
shown to have been based on a review of the claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

The Board places minimum probative value on this opinion 
because it is not predicated on the record as a whole but on 
the history as related by the veteran.  The history provided 
by the veteran and transcribed by a physician is not 
considered competent medical evidence.  The Court has held 
that a bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See 
LaShore v. Brown, 8 Vet. App. 406 (1995).  Dr. JSH's 
diagnosis also lacks other indicia of reliability, as his 
report is a referral with no evidence that he has treated the 
veteran since service for a chronic back disorder. 

Further, the Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The only proviso, however, is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and post-service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.


In this case, the record shows that the veteran sought 
treatment for a back disorder related to an injury that 
occurred at work in 1975.  In addition, in 1988 he was 
treated for a low back injury due also to an injury sustained 
while he was working.  

No clinical data have been received showing treatment for a 
low back disorder during the interim between service and the 
treatment rendered in 1975.  Neither is there any evidence 
that the treatment sought for a back disorder in 1975 and 
1988 was in any way associated with a back disorder incident 
to service.  

Moreover, the VA examiner in the October 1998 examination 
report noted that the veteran failed to seek attention for 
his lumbar spine until after he had sustained injuries in 
1992 and 1993.  Thus, continuity of symptomatology is not 
demonstrated, and the medical evidence of record may not be 
reasonably construed to find that the veteran had any 
continuing symptoms during service which could be causally 
related to his current claimed low back disorder.  See Voerth 
v. West, 13 Vet. App. 117 (1999); McManaway v. West,  13 Vet. 
App. 60 (1999); Savage, supra. 

In addition, the medical evidence does not support the 
veteran's claim of entitlement to service connection for a 
low back disorder as secondary to his service-connected 
residuals of a fractured tailbone disability.  The VA 
examiner in October 1998 opined that even if the veteran had 
a coccyx fracture, it is unlikely that his current low back 
complaints would be related to the coccyx fracture.  He noted 
further that the temporal relationship of the lumbar spine 
was more closely related to an injury suffered when the 
veteran slipped on ice in December 1992.

The veteran and his spouse contend that his current claimed 
low back disorder is a result of his service-connected 
residuals of a fractured tailbone disability.  Lay persons 
may provide evidence on the occurrence of observable symptoms 
during and following service to support a claim of 
entitlement for compensation benefits.  



However, the veteran and his spouse are lay persons and are 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  There is no evidence that either of them are medical 
professionals.  

Therefore, they lack the expertise to render a medical 
opinion with respect to providing a diagnosis and/or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2)).

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed low back disorder is related to 
a disease or injury incurred during service or secondary to a 
service-connected disability.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). 

Based upon the foregoing, entitlement to service connection 
for a low back disorder, including as secondary to service-
connected residuals of a fractured tailbone must be denied.  
The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder, 
including as secondary to service-connected residuals of a 
fractured tailbone.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).



ORDER

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected residuals of a 
fractured tailbone is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

